NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            21-JUL-2021
                                            10:46 AM
                                            Dkt. 8 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

           IN THE MATTER OF THE CUSTODY OF JM, A MINOR


       APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT
            (FC-M NO. 18-1-0063; FC-P NO. 17-1-0049)


               ORDER GRANTING MOTION FOR DISMISSAL
       (By: Ginoza, Chief Judge, Fujise and Leonard, JJ.)
          Upon consideration of Petitioner/Maternal Grandfather/
Appellant RM's July 15, 2021 Motion for Dismissal, the papers in
support, and the record,
          IT IS HEREBY ORDERED that the motion is granted and the
appeal is dismissed, under Hawai#i Rules of Appellate Procedure
Rule 42(a).
          DATED: Honolulu, Hawai#i, July 21, 2021.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Alexa D.M. Fujise
                                    Associate Judge

                                    /s/ Katherine G. Leonard
                                    Associate Judge